Citation Nr: 1025091	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-31 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
patellofemoral syndrome (PFS), left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1972 to October 1974 
and from April 1975 to April 2003.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2003 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The Veteran's claim was previously before the Board in September 
2007 and remanded at that time for additional evidentiary 
development.  The requested development was not completed and 
pursuant to Stegall v. West, 11 Vet. App. 268, 270-71 (1998), the 
Veteran's claim was again remanded in August 2009.  The requested 
development, to include obtaining a current VA examination, was 
completed at that time and the Veteran's claim is before the 
Board for final appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
manifested by pain and occasional edema, swelling, and mild 
tenderness to palpation.

2.  Range of motion of the left knee showed flexion to 140 
degrees without pain and extension to 0 degrees without pain.  
There was no objective evidence of additional loss of range of 
motion due to pain following repetitive use.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
patellofemoral syndrome, left knee, are not met for any period of 
time covered by the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a higher initial 
disability evaluation for his service-connected left knee 
disability.  The Veteran was originally granted service 
connection for patellofemoral syndrome (PFS), left knee, in a 
rating decision dated March 2003.  The RO evaluated the Veteran's 
left knee disability as non-compensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg), 
effective May 1, 2003.  The Veteran was notified of this decision 
and timely perfected this appeal.

Disability ratings are determined by the application of the facts 
presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In every instance where the Rating Schedule does not provide a 
zero percent (non-compensable) evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 
(2009).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
Based upon the guidance of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson, the evidence does not show 
a variance in the signs and symptoms of the Veteran's service-
connected left knee disability during the claim period such that 
staged ratings are for application.

The Court has also emphasized that it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements when assigning a disability rating.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2009).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2009).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in June 1972 prior to entering service.  The 
clinical evaluation was normal and no knee abnormalities were 
found.  The Veteran also provided a medical history in which he 
specifically denied ever having a "trick" or locked knee.  
Subsequent physical examinations performed in October 1974, 
January 1975, April 1977, March 1983, March 1987, February 1990, 
May 1995, and March 2000 were likewise negative for any knee 
abnormalities.  

The Veteran presented to sick call in March 2000 with subjective 
complaints of left knee pain for a period of five days after 
stepping awkwardly off of a chair.  He also reported increased 
pain and swelling with running or squatting.  A physical 
examination revealed evidence of edema, but there was no evidence 
of effusion, ecchymosis, deformity, or varus/valgus laxity.  The 
Lachman, McMurray, Drawer, and patellar grind tests were 
negative.  The impression was medial collateral ligament strain.  
The examiner prescribed Naprosyn and light duty for five days.

The Veteran returned to sick call in March 2001 with subjective 
complaints of left knee pain and occasional swelling for a period 
of approximately four months.  These symptoms, including a 
"constant ache," were exacerbated by running and climbing.  The 
Veteran obtained some relief from these symptoms with rest.  A 
physical examination was significant for edema and pain with 
movement.  The examiner noted, however, that the Veteran had full 
range of motion and found no evidence of bruising.  The 
impression was left knee pain, unknown origin, rule out PFS.  The 
Veteran was referred to the physical therapy clinic for 
additional care.

A follow-up treatment note dated April 2001 indicated that the 
Veteran experienced intermittent left knee pain for a period of 
three months.  The Veteran reported "sharp" pain and swelling, 
particularly with activity such as climbing.  The Veteran denied 
any trauma and there was no effusion.  There was no atrophy of 
the quadriceps.  No evidence of crepitus or varus/valgus stress 
was found and it was noted that the Veteran had full range of 
motion.  Drawer tests were negative.  The impression was PFS.  
The Veteran was prescribed shoe inserts and Naprosyn.

A physical therapy note dated that same month showed the Veteran 
with subjective complaints of intermittent locking and swelling.  
It was noted that the Veteran had left knee pain for 
approximately two and one-half months.  A physical examination 
revealed a normal gait without evidence of knee swelling, 
effusion, or ecchymosis.  There was, however, some evidence of 
atrophy of the vastus medialis oblique of both knees.  Various 
ligament tests were negative.  The impression was left knee PFS.  
A follow-up physical therapy report in May 2001 indicated that 
the Veteran described his pain level on that day as a "0" (on a 
scale of 0-10, with 10 being the highest).

The Veteran returned to sick call in May 2001 with continued 
complaints of knee pain.  It was noted that the Veteran had 
completed his physical therapy sessions, but according to the 
Veteran, these sessions provided "no help."  

The Veteran was also afforded a clinical evaluation and physical 
examination in February 2003 prior to retirement from service.  
The physical examination was significant for PFS, left knee, and 
the Veteran also provided a history in which he specifically 
reported swelling.  This condition, according to the Veteran, 
resulted in limping and required physical therapy and daily 
Naproxen.

VA administered a Benefits Delivery at Discharge (BDD) 
examination that same month.  He reported subjective complaints 
of spontaneous "occasional" aching and swelling of the left 
knee.  These symptoms, according to the Veteran, lasted for up to 
two hours and caused limping because of the discomfort and may 
result in him taking time off from work.  A physical examination 
revealed normal posture and gait.  Range of motion of the left 
knee was to 140 degrees on flexion and to 0 degrees on extension.  
The examiner found no evidence of hyperextension and the 
McMurray, Lachman, and Drawer tests were negative.  There was 
also no evidence of varus/valgus laxity, tenderness or swelling, 
and the Veteran was able to squat without difficulty.  X-rays did 
not reveal any abnormalities.  The impression was mild to 
moderate infrequent PFS, left knee.  The examiner also observed 
that the Veteran's left knee PFS resulted in interference with 
performing his usual military duties or other physical activities 
involving walking when his disability was symptomatic.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 2010.  He reported subjective complaints 
of intermittent left knee pain, but denied being under the care 
of any physician for left knee pain.  The Veteran described an 
intense, severe, stabbing pain, particularly around the kneecap 
when his disability was symptomatic.  The Veteran experienced 
these symptoms with prolonged activity such as walking or when he 
climbed stairs frequently at work.  The Veteran further indicated 
that the pain "stops him in his tracks" and required a 15-45 
minute rest until the pain subsided.  He reported the occurrence 
of four such instances at work in the last six months.  The 
Veteran used Ibuprofen periodically.  He denied symptoms of 
stiffness, weakness, instability, giving way, heat, redness, 
subluxation, dislocation, or flare-ups lasting for a period of 
hours or days.  He also denied using any assistive devices.

The examiner noted that the Veteran worked as a rigger in a 
shipyard.  According to the Veteran, his service-connected left 
knee disability did not affect his work unless he had a flare-up.  
In such instances, the Veteran required rest for a period of 15-
45 minutes after which he was able to resume work without 
"significant effects."  He also denied any specific 
difficulties with activities of daily living (ADLs) outside of 
having occasional flare-ups.

Physical examination revealed the Veteran's gait and shoe wear 
pattern to be normal.  Mild tenderness to palpation at the left 
knee patellofemoral joint was noted, but the examiner 
specifically found no evidence of overt effusion or crepitus with 
movement.  The Veteran's ligaments were all "intact," and the 
Lachman, McMurray, and patellar grind tests were negative.  Range 
of motion testing of the left knee on flexion was to 140 degrees 
without pain and to 0 degrees on extension without pain.  X-rays 
were normal.  The examiner also found no evidence of additional 
limitation due to painful motion, fatigue, weakness, or 
incoordination on repetitive testing.  The examiner was unable to 
estimate the additional loss of range of motion, if any, on 
flare-ups since the Veteran denied having flare-ups at the time 
of the examination.  The impression was left knee PFS.     

The Veteran asserted in his notice of disagreement that he 
experienced pain and the knee continuously gave him problems.  At 
times, it was so bad that he limped on that side.  In a December 
2003 statement, he reported that he had limited motion and pain 
such that he had trouble with prolonged standing and walking.  
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding for an initial 
compensable evaluation for the Veteran's left knee disability for 
any period of time covered by the appeal.

Limitation of motion is measured in terms of flexion (Diagnostic 
Code 5260) and extension (Diagnostic Code 5261).  Normal range of 
motion for the knee is to zero degrees on extension and to 140 
degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  

Under Diagnostic Code 5260, a non-compensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees, while 
a 20 percent rating is assigned where flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted where flexion is 
limited to 15 degrees.   

Under Diagnostic Code 5261, a non-compensable rating is warranted 
where extension of the knee is limited to five degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees, while a 20 percent rating is warranted where extension 
is limited to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees, and a 40 percent rating is 
assigned where extension is limited to 30 degrees.  A 50 percent 
rating is assigned where extension is limited to 45 degrees.

As noted above, the Veteran's range of motion, both during 
service and following discharge from service, was routinely found 
to be normal without objective evidence of pain.  Although the 
Veteran had occasional edema, swelling, mild tenderness to 
palpation, atrophy, and reports painful motion, these symptoms 
are insufficient to warrant a compensable evaluation for 
limitation of flexion or limitation of extension for any period 
of time covered by this appeal, particularly where, as here, the 
Veteran's range of motion was normal despite his complaints.  

Furthermore, even if the Board were to rate the disability as 
synovitis pursuant to Diagnostic Code 5020, a note provides that 
synovitis will be rated on limitation of motion as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, if there is 
degenerative arthritis manifested by noncompensable limitation of 
motion, a rating of 10 percent is for application for each major 
joint affected by limitation of motion.  However, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Here, there is no objective evidence of limitation of 
motion.  The Veteran has consistently had normal range of motion.  
Moreover, there is no x-ray evidence of arthritis so a 
compensable rating cannot be assigned based on x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; see 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(noting that painful motion due to degenerative arthritis, which 
is established by x-ray, is deemed to be limitation of motion 
that warrants the minimum compensable rating for the joint, even 
if there is no actual limitation of motion).  

The Board has also considered rating the Veteran's left knee 
disability under other pertinent diagnostic codes, but finds that 
these codes are not applicable in this case.  
Diagnostic Code 5257 assigns a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  While the Veteran 
strained his medial collateral ligament in service in March 2000 
and reported at least one instance of locking in April 2001, the 
physical examinations of record following these incidents found 
no objective evidence of subluxation, ligament instability, or 
other ligament abnormality.  See, e.g., February 2003 and January 
2010 examination reports.  In fact, the January 2010 examiner 
specifically described the Veteran's ligaments as "intact."  
The Board finds the examiners' assessments are entitled to 
greater probative weight, because even though the Veteran 
reported locking on one occasion, the ligaments were assessed by 
medical professionals and no deficits including lateral 
instability were found.  Thus, Diagnostic Code 5257 is not 
applicable here.

Diagnostic Code 5256 is also not for application in this case 
because there is no evidence that the Veteran has ankylosis.  
Diagnostic Code 5262 contemplates the rating of impairments of 
the tibia and fibula, while Diagnostic Code 5263 contemplates the 
rating of genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weightbearing objectively demonstrated).  There is 
no evidence of record to show that the Veteran was diagnosed with 
or treated for genu recurvatum or any impairments of the tibia or 
fibula.  Thus, these diagnostic code provisions are not 
applicable in this case.

Similarly, Diagnostic Codes 5258 (semilunar dislocated cartilage 
with frequent episodes of "locking" pain and effusion into the 
joint) and 5259 (symptomatic removal of semilunar cartilage) are 
not applicable in this case.  While the Veteran strained his 
medial collateral ligament in service in March 2000, the record 
does not reflect, nor does the Veteran allege, that he sustained 
any chronic meniscal injuries, to include semilunar dislocated 
cartilage manifested by frequent episodes of "locking," pain 
and effusion into the joint.  The Veteran reported locking on one 
occasion in service, however, that complaint has not been 
repeated nor have frequent episodes of effusion been shown.  
There is also no evidence that the Veteran experienced 
symptomatic removal of semilunar cartilage.  While it was 
suggested to the Veteran in service that he might be a candidate 
for arthroscopic knee surgery, he has declined the surgery.  
Accordingly, neither Diagnostic Code 5258 nor Diagnostic Code 
5259 is applicable here. 
 
The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The 
Board acknowledges that the Veteran reported subjective 
complaints of flare-ups with painful motion and swelling, as well 
as difficulty walking and climbing.  In January 2010, the Veteran 
also indicated that he experienced periodic flare-ups at work, 
especially with prolonged activity such as walking or climbing.  
The Veteran further indicated that the pain "stops him in his 
tracks" and required a 15-45 minute rest until the pain subsided 
(and at which point he was able to continue working without 
"significant effects.").  Notably, however, he denied symptoms 
of stiffness, weakness, instability, giving way, heat, redness, 
subluxation, dislocation, or flare-ups lasting for a period of 
hours or days.

Objective medical evidence of record showed that the Veteran's 
left knee disability was manifested by edema, swelling, mild 
tenderness to palpation, and atrophy.  However, the most recent 
January 2010 VA examiner specifically found no evidence of 
additional limitation due to painful motion, fatigue, weakness, 
or incoordination on repetitive testing.  To the extent that the 
Veteran self-reported having flare-ups, the examiner was unable 
to estimate the additional loss of range of motion, if any, on 
flare-ups since the Veteran denied having flare-ups at the time 
of the examination.

The Board further finds that there is also no evidence that the 
manifestations of the Veteran's service-connected left knee 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability.  Furthermore, as there is no indication in the record 
as to why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not warranted 
in this case.  The Veteran stated in January 2010 that he 
occasionally experienced flare-ups at work which then required 
rest for a period of 15-45 minutes before he was able to resume 
his work without "significant effects."  This had happened to 
him four times in a six month period.  While there is 
interference with his occupation, marked interference is not 
shown as the Veteran has reported only four short episodes of 
flare-ups in six months.  Moreover, there is no evidence of 
frequent periods of hospitalization related to the Veteran's 
service-connected left knee disability.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008).

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection.  A veteran should also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, the Board finds that additional notice is not required 
because the Veteran's claim has been substantiated.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records were obtained and he was 
afforded an opportunity in October 2007 and July 2008 to identify 
any outstanding VA and non-VA sources of treatment for his 
service-connected left knee disability.  He identified no such 
records, despite being given the opportunity to do so.  In fact, 
the Veteran indicated in January 2010 that he was not currently 
under the care of a physician for left knee pain.  The Veteran 
was also afforded a VA examination in conjunction with the 
current claim.  Thus, the Board finds substantial compliance with 
the September 2007 and August 2009 remand orders.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  Moreover, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

An initial compensable evaluation for patellofemoral syndrome, 
left knee, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


